 PARSER BROTHERSAND CO., INC.139recommend wageincreases.In addition, the branch stores are widely:separated from the central office, being from 75 to 120 miles awayfrom Duluth.In these circumstances, we find that the unit sought by Local 621,limited to the Ashland store, constitutes- a unit appropriate- for col-lective bargaining.With respect to the unit of seven branch storesproposed by the Employer, it appears from the record that neitherunion is interested in representing such a unit.Accordingly, we-shall dismiss the petition in Case No. 18-RM-264 and direct an elec-tion at the Ashland store,- as sought in Case No. 18-RC--3343.We-do not accord Retail Clerks a place on the ballot as it indicated it didnot desire so to appear.The appropriate unit is :-All employees, including stock and counter men, of the Employer at-itsAshland, Wisconsin,store,excludingmanagers,officeclerical em-ployees, outside salesmen, guards, watchmen, and supervisors as de-fined in the Act.-[The Board dismissed the petition filed in Case No. 18-RM-264.][Text of Direction of Election omitted from publication.]Parker Brothers and Co., Inc. and John Young Company, Inc.andSeafarers International Union-of North America,Atlanticand Gulf District, Harbor and Inland Waterways Division,AFL-CIO,PetitionerParkerBrothers and Co.,Inc., and John Young Company, Inc.andSeafarers InternationalUnionof North America,Atlanticand Gulf District,Harbor and Inland Waterways Division,AFL-CIO,and General Drivers,Warehousemen and HelpersLocal Union No.968,AFL-CIO,Joint PetitionersParkerBrothers and Co., Inc. and John Young Company, Inc.andGeneral Drivers, Warehousemen and Helpers,Local UnionNo. 968, AFL-CIO, PetitionerParker Brothers and Co.,Inc.andGeneral Drivers,Warehouse-men and Helpers, Local Union No.968, AFL-CIO, Petitioner.'Cases Was. 39-RC-1126, 39 PC-1144, 39-EC-1145, 39-RC-1146,and 39 RC 1147. October 25,1957DECISION, ORDER, AND DIRECTION OF ELECTIONUpon separate petitions duly filed, under Section 9 (c) of the Na-tional- Labor Relations Act, a consolidated hearing was held before1 The names of the cases appear as amended at the -hearing.119 NLRB No. 20. 140DECISIONS Or NATIONAL LABOR RELATIONS BOARDWilton Waldrop, hearing officer.The hearing officer's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.'Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Rodgers, Bean, andJenkins].Upon the entire record in this case the Board finds :1.The Employers are engaged in commerce within the meaning ofthe National Labor Relations Act .32.The labor organizations involved claim to represent employeesof the Employers.43.A question affecting commerce concerning the representation ofemployees within the meaning of Section 9 (c) (1) and Section 2 (6)and (7) of the Act exists in Case No. 39-RC-1147. For the reasonsstated below, we find that no question affecting commerce concerningthe representation of employees within the meaning of Section 9 (c)(1) and Section 2 (6) and (7) of the Act exists in Cases Nos. 39-RC-1126,1144,1145, and 1146.Parker produces and sells oystershell, sand, gravel, cement, andready mix concrete, and also operates a shipyard.On January 25,1957, the SIU filed a petition for a unit of all employees working ontugboats operated by Parker and Young (Case No. 39-RC-1126).'On February 8, 1957, the General Drivers filed a petition for a unitof all of Parker's nonsupervisory employees, excluding tugboat em-ployees and shipyard employees (Case No. 39-RC-1142).6 This peti-tion was withdrawn during the hearing in Case No. 39-RC-1126, andon the following day petitions were filed by the SIU and the GeneralDrivers jointly for a unit of all employees of Parker and employees ofYoung working on tugboats operated by Parker, excluding shipyardemployees and others (Case No. 39-RC-1144) ; I by the General2 For the reasonsset forthinClevelandCliffs Iron Company,117 NLRB 668,footnote 1..we rejectthe contentionof the Employer and the Intervenor that the RegionalDirectorhad nopowerunder the Board's Rules and Regulations to consolidate these cases forpurposes of a hearing.3In so finding we rely not only on the record in the instant proceeding,but also on.pages11 to 15 ofthe transcript inParker Brothers&Company,Inc.,Case No.39-RC-1106,ofwhich we hereby take official notice.As to the relevant operations of Young, seefootnote12, infra.4 Shellworkers Independent Union intervened in these proceedings on the basis of acurrent contract with Parker.5 Excluded were all other employees,guards, and supervisors as definedin the Act. LakeCharles Dredging and TowingCo., Inc.,was named in the original petition as an employer,but its name was stricken by amendment during the hearing.6The shipyard employees excluded from the proposed unit were being sought by theInternational Brotherhood of Boilermakers, Iron Shipbuilders,Blacksmiths,Forgers andHelpers ofAmerica, AFL-CIO, herein called the Boilermakers,in Case No.39-RC-1106.The Board has since held this unit to be inappropriate.Parker Brothers4Company, Inc.,117 NLRB1462.However, the Board has found appropriate a unit limited to the weldersand burners in the shipyard.Parker Brothers & Company, Inc.,118 NLRB 1329.7Alsoexcludedwereoffice clerical employees,professional employees,guards, and super-visors as definedin the Act.The unit here described is that sought in the petition ae PARKER BROTHERS AND CO., INC.141Drivers for a unit of all truckdrivers employed by Parker and alltruckdrivers employed by Young (Case No. 39-RC-1145) ; 8 by theGeneral Drivers for a unit of all nonsupervisory employees of Parker,excluding shipyard employees, tugboat employees, and others (Case39-RC-1146) ; 9 and by the General Drivers for a unit of truckdriversemployed by Parker (Case No. 39-RC-1147).10Pursuant to a Board certification," for several years Parker andthe Intervenor have been operating under a collective-bargaining.agreement covering all of Parker's employees.A contract executedon December 22, 1954, by its terms continued in effect until January31, 1957.Its automatic renewal was forestalled by due notice, buton March 13, 1957, before the filing of any of the petitions pendingherein except that filed by the SIU in Case No. 39-RC-1126, theparties signed a new agreement covering the same unit and containingno provision for termination before February 1, 1959.The Employerand the Intervenor contend that this contract bars all the petitionsfiled after its execution.Petitioners assert that the contract is not.abar because it was executed after the SIU filed its petition in CaseNo. 39-RC-1126, seeking to sever a unit of tugboat employees, andafter the Boilermakers filed its petition in Case No. 39-RC-1106,seeking to sever a unit of shipyard employees.12However since theunit sought in Case No. 39-RC-1144, consisting of all employees ex-.cept shipyard employees, is larger than and substantially differentfrom those sought in the two petitions which were filed before thecontract was signed and were pending at the close of the hearing, thependency of such petitions did not remove the contract as a bar tothe petition in Case No. 39-RC-1144.".amended at the hearing.Lake Charles Dredging and Towing Co., Inc.,was named in theoriginal petition as an employer,but its name was stricken by amendment during thehearing.8The unit here described is that sought in the petition as amended at the hearing. TheSIU, which had joined in the original petition,withdrew therefrom at the hearing.9Also excluded were office clerical employees,guards, and supervisors as defined inthe Act,l0The unit here described is that sought in the petition as amended at the hearing..Excluded were supervisors as defined in the Act and all other employees."SeeParker Brothers&Company,Inc.,110 NLRB 84.'See footnote6, supra.Since it was stipulated that Parker and Young constitute asingle employer for purposes of their maritime operations,and since no contention is madethat the validity of the agreement for contract-bar purposes is affected by the fact thatthe agreement covers only Parker's employees and is signed by Parker only, we find thatthese omissions are immaterial for contract-bar purposes.See alsoThe Murray Companyof Texas, Inc.,107 NLRB 1571, 1572, 1573."Polk Brothers Central Appliance and Furniture Company,105 NLRB 251, 2,52-253;Worthington Pump and Machinery Corporation,99 NLRB 189,192;American Suppliers,Incorporated,98 NLRB 692,695; PascoPacking Co.,106 NLRB 1223.The Petitionersfurther assert that the contract is not a bar because it was allegedly not ratified inaccordance with the Intervenor's constitution.The contract, whose terns are now beingcarried out,is signed by the Intervenor's negotiating committee and does not refer to anyratification by the membership of the Intervenor.Under such circumstances the Boardwill find the contract to be a bar without going behind it and thus injecting itself into aunion's internal affairs.Phelps Dodge Refining Corporation,112 NLRB 1209,1212.We 142DECISIONS OF NATIONAL LABOR RELATIONS BOARDSimilarly, because when the petitions were filed in Cases Nos. 39-RC-1145, 1146, and 1147 no petition was pending involving the em-ployees sought therein and filed before the contract was signed, absentother factors the contract would bar these petitions."However, theGeneral Drivers contends that in any event the contract should notbar them, on the ground that they involve employees which it soughtin the petition in Case No. 39-RC-1142, filed before the contract wasexecuted, but withdrawn during the hearing.The General Driversasserts that it withdrew this petition in reliance on the hearing officer'saction in permitting it to intervene in Case No. 39-RC-1126, whichruling he later reversed on the ground that the General Drivers wasseeking an entirely different unit from that sought in Case No. 39-RC-1126.We agree with the General Drivers that under these.circumstances the contract should not deprive it of any rights whichitmay have acquired by filing its petition in Case No. 39-RC-1142before the contract was executed.15Since the petition in Case No.39-RC-1146 seeks thesame unit asthat sought in the withdrawnpetition, we shall treat the petitions filed in Cases Nos. 39-RC-1145,.1146, and 1147as ifthe petition in Case No. 39-RC-1146 had beenfiled before the execution of the contract.In Case No. 39-RC-1145, the General Driversseeks aunit of truck-drivers employed by Parker and Young.As all but one of theseemployees were included in the unit sought in the petition in CaseNo. 39-RC-1146, which we are treating as though filed before thecontract was executed, the contract does not bar the petition in Case-No. 39-RC-1145.18However, since the stipulation that Parker andYoung are to be considered a single employer extends only to theirmaritime operations, since the single Young truckdriver drives a ce-ment truck and is therefore not a maritime worker, and since there isno evidence in the record that he has any interests in common withParker's truckdrivers, we shall dismiss the petition in Case No. 39-RC-1145 on the ground that it seeks an inappropriate unit.In Case No. 39-RC-1146, the General Drivers seeks the unit coveredby the contract, but excluding the unit of tugboatmen sought by theSIU in Case No. 39-RC-1126, which unit we find to be inappropriatein a subsequent portion of this decision, and also excluding the unitof shipyard employees sought by the Boilermakers in Case No. 39-accordingly affirm the hearing officer's refusal to compel the production of the Intervenor'smembership lists, the ballots cast by its members on the ratification issue, and the minutesof a previous meeting in which its members allegedly rejected the contract.14PascoPacking Co.,106 NLRB 1223.15 SeeCoastal Drydock&Repair Corp.,107 NLRB 1023,1025.We do not wish to sug-gest, in relying on this case,that the hearing officer's rejection of the General Drivers'motion to intervene was in any way improper. SeeMarion Manufacturing Company,101 NLRB 256,footnote 4.16Westinghouse Electric Corp.,115 NLRB1420, 1421 ;The Rauland Corporation,97 NLRB 1333, 1334. PARKER BROTHERS AND CO., INC.143RC-1106, which unit we found to be inappropriate after the closeof the hearing in the cases at bar."There is no evidence suggesting,.and the General Drivers does not appear to contend, that the unitsought in Case No. 39-RC-1146 is appropriate notwithstanding ourdetermination that separate units of tugboatmen and of shipyardemployees are inappropriate.We shall therefore dismiss the petitionin Case No. 39-RC-1146 on the ground that the unit sought thereinis inappropriate.In its petition in Case No. 39-RC-1126, filed before the contractwas executed, the SIU seeks to represent a unit of all employeesworking on tugboats operated by Parker and Young.The Employerand the Intervenor contend that the proposed unit is inappropriate.The tugboats move and supply Parker's shell and gravel dredges,operating in Galveston Bay and the San Jacinto River, and also towthe barges loaded with this shell and gravel from the dredges tovarious other locations.All of the tugboat crews include a captain,deckhands, and either engineers or oilers; some also include a reliefcaptain, 1 or 2 mates, a cook, and a combination dayman and reliefcook.These individuals perform the functions indicated by theirrespective job classifications.The tugboat crews and the dredge crews together form Parker'smarine division, under the overall supervision of the marine superin-tendent.The amount of personal contact between the tugboat crewsand the dredge crews is comparable to that between the differenttugboat crews.The tugboat crews also have some contact with theshore-based employees.Seniority is on a departmental basis, themarine division constituting a separate department under the con-tract, but there is some interchange, both temporary and permanent,between departments, and service in any department is creditedtoward an employee's seniority in his own department.Parker'sofficials exercise general supervision over all operations, includinglabor policy, and all employment and payroll records are kept in itsmain office.All employees receive the same insurance benefits andcomparable vacation benefits, but only the shore-based employeeshave paid holidays."The SIU contends that the unit which it seeks is "either a craft unitor a `functionally distinct' department of employees `identified withtraditional trades,' " and therefore meets the severance standardsformulated by the Board inAmerican Potash cf Chemical Corpora-tion,107 NLRB 1418. The record fails to support this contention.The tugboatmen are plainly not a craft within the meaning ofAmerican Potash,sincemany of them require only 5 or 6 months'17 See footnote 6,supra.is Some of the statements in the paragraph above may not apply to Young's employees. 144DECISIONSOF NATIONAL LABOR RELATIONS BOARDtraining.Nor do they constitute a traditional department within themeaning of that case.As we pointed out inAmerican Potash,107NLRB at 1424, "the Board does not propose to allow petitionersseeking severance to use this concept as a basis for establishing extent-of-organization units or for fragmentizing plant-wide units intodepartments wherever craft severance cannot be established."Weshall therefore dismiss the SIU's petition in Case No. 39-RC-1126 onthe ground that it seeks an inappropriate unit.19In Case No. 39-RC-1147, the General Drivers seeks to sever a unitof Parker's truckdrivers from the existing companywide unit.Sinceall of these employees were included in the unit sought in the petitionin Case No. 39-RC-1146, for the reasons set out in connection withCase No. 39-RC-1145, this petition is not barred by the contract.Parker employs about 50 mixer- and dump-truck drivers, about 5drivers who haul gravel from Parker's gravel pit to its plant aboutthree-quarters of a mile away and who are paid 27 cents an hour lessthan the mixer- and dump-truck drivers, and 1 driver who drives atruck which brings supplies and crew members to the tugboats andwho has limited contact with the mixer- and dump-truck drivers.The mixer- and dump-truck drivers and the gravel-truck drivers doonly trucking work and the former have little contact with otheremployees.The General Drivers prefers a unit limited to the 50mixer- and dump-truck drivers, but is willing to represent a unit alsoincluding others.The General Drivers is a union which has historically representedtruckdrivers, and Parker's truckdrivers constitute a functionally dis-tinct group, such as the Board has traditionally accorded the rightof self-determination despite a history of bargaining on a broaderbasis and despite their lack of true craft skill.Accordingly, we findthat Parker's mixer- and dump-truck drivers, gravel-truck drivers,and crew drivers may, if they so desire, constitute a separate appro-priate unit.20We shall direct an election among such truckdrivers, excluding allother employees and supervisors as defined in the Act. If a majorityvote for the General Drivers they will be taken to have indicatedtheir desire to constitute a separate appropriate unit, and the RegionalDirector conducting the election directed herein is instructed to issuea certification of representatives to the General Drivers for the unitdescribed in paragraph numbered 4, which the Board, under such1°The Petitioners assert that, together with the Boilermakers,they are willing jointly torepresent a companywide unit.The Boilermakers is not a party to this proceeding.Evenif this request is taken as a valid amendment to a timely petition,it is nevertheless barredby the contract, since it seeks a unit larger than and substantially different from thatsought in any timely petition. See cases cited in footnote 13,supra.20Graver Construction Company,118 NLRB 1050;Tennessee Egg Company,110 NLRB189, 190-191 ;Swift & Company,117 NLRB 61. HOPE WEBBINGCOMPANY, INC.145circumstances, finds to be appropriate for the purposes of collectivebargaining.In the event a majority do not vote for the GeneralDrivers, the Board finds the existing unit to be appropriate and theRegional Director will issue a certification of results of election tosuch effect.[The Board dismissed the petitions in Cases Nos. 39-RC-1126,39-RC-1144, 39-RC-1145, and 39-RC-1146.][Text of Direction of Election omitted from publication.]Hope Webbing Company, Inc.andUnited Textile Workers ofAmerica, AFL-CIO,Petitioner.Case No. 1-RC-4981. October95, 1957DECISION AND DIRECTION OF ELECTIONSUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Thomas E. Mc-Donald, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Murdock, Rodgers, andBean].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employer.3.The Employer urges as a bar a 1-year contract executed June20, 1956, between its predecessor and Narrow Fabric Workers' Union,which contract provides that in the absence of notice to negotiate atleast 30 but not more than 60 days before expiration, it is to be "auto-matically renewed and continued without change."No such noticewas given.The petition was filed June 12, 1957. By contrast the1950 contract provided that it was to be "automatically renewed andcontinued without change other than that of the expiration date foran extended period of one year from December 31, 1951, to December31, 1952."We find that the 1956 contract was automatically renewedfor anindefiniteperiod.As the existing contract has become one ofindefinite duration following a fixed term, it does not bar a representa-tion proceeding.. SeeNew Jersey Porcelain Company,110 NLRB790, 791.119 NLRB No. 24.476321-58-vol. 119-11